Per curiam.
Glenn Bertrand Hester and R. Eugene Holley have petitioned for voluntary surrender of their licenses to practice law pursuant to State Bar Rules 4-106 and 4-203(i), acknowledging that they have been adjudged guilty in the United States District Court for the Southern District of Georgia of bank fraud in violation of Title 18, USC §§ 656,1005,1014 and 2, felonies involving moral turpitude and constituting grounds for disbarment under Standard 66 of Rules 4-102 and 4-106.
It is ordered that petitioners’ names be stricken from the roll of attorneys authorized to practice law in this State, and that they may be readmitted to the practice of law only upon compliance with the requirements for reinstatement in effect at the time of seeking reinstatement.

It is so ordered.


All the Justices concur.